DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are first introduced in the mentioned claims, but carried out throughout the claims:  premixing flow path forming member, attachment mode in claim 1, gas flow path adjusting member in claim 2, first attachment mode, second attachment mode in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claim 9,13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art does not disclose the premixing device wherein portions of the first and second parallel flow paths close to the first and second fuel gas supply ports have a same shape and size, and the fuel gas flow path adjusting member comprises a sealing protruding part which is able to be fitted into the portion close to the first and second fuel gas supply ports.
Regarding claim 13, the prior art does not disclose the premixing device wherein first and second gas type display portions respectively indicating the first and second fuel gases are provided on the base part, and the first gas type display portion is covered and hidden by the pipe joint part and the second gas type display portion is in an exposed state when the pipe joint part is set to the second attachment mode, while the second gas type display portion is covered and hidden by the pipe joint part and the first gas type display portion is in an exposed state when the pipe joint part is set to the first attachment mode.  
Regarding claim 14, the prior art does not disclose the premixing device wherein at least two base side holes having different inner diameters are provided to be aligned as the base side hole, the first attachment mode is a mode in which one of the two base side holes faces the joint side hole and the other is closed by the pipe joint part, and the second attachment mode is a mode in which a direction of the pipe joint part is reversed compared to that in the first attachment mode, and the one of the two base side holes is closed by the pipe joint part and the other faces the joint side hole.  
Regarding claim 15, the prior art does not disclose the premixing device wherein at least two joint side holes having different inner diameters are provided to be aligned as the joint side hole, the first attachment mode is a mode in which one of the two joint side holes faces the base side hole and the other is closed by the base part, and the second attachment mode is a mode in which a direction of the pipe joint part is reversed compared to that in the first attachment mode, and the one of the two joint side holes is closed by the base part and the other faces the base side hole.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2021/0140632) and Deng (US 7,967,006).
Regarding claim 1, Park discloses a premixing device comprising (32, Figure 4): a premixing flow path forming member  (31, [0060]) which causes air to flow in a predetermined direction and forms a premixing flow path for mixing fuel gas with the air; and a fuel gas flow path (20-21, Figure 3) which comprises a fuel gas supply port (21, Figure 6) which receives supply of the fuel gas from an outside and a fuel gas outlet (322a, Figure 7A) which opens to the premixing flow path and guides the fuel gas supplied to the fuel gas supply port to the fuel gas outlet, but not a member whose attachment mode is able to be changed is further provided, and flow path resistance of the fuel gas flow path is able to be changed when the attachment mode of the member is changed.  
However, Deng discloses a duel fuel heater (Abstract) with a member (120, Figure 3) whose attachment mode is able to be changed is further provided, and flow path resistance of the fuel gas flow path is able to be changed when the attachment mode (222, 220, C5, L 50-58) of the member is changed.  It would have been obvious to one of ordinary skill prior to the effective filing date of this application to modify the gas input port of Park to that of Deng which allows for the use of different types of fuel. 
Regarding claim 2, Park (P), as modified discloses the premixing device according to claim 1, wherein a fuel gas flow path adjusting member (120, Figure 6- replaces P- (20) in Figure 3) attached directly or indirectly to the premixing flow path forming member (P-32a) and configured to be able to close a part of the fuel gas flow path is provided as the member whose attachment mode is able to be changed, and a position and/or an area of the fuel gas flow path adjusting member closing the fuel gas flow path is changed and the flow path resistance of the fuel gas flow path is able to be changed when the attachment mode of the fuel gas flow path adjusting member is changed (Figures 5- 6).   As a clarification, gas can be provided to either attachment mode (230,232) and the gas entering the port can be adjusted via (254,256) respectively, the adjustment will change the aperture of the gas flow regions (274, 288) respectively 
Regarding claim 3, Park (P), as modified discloses the premixing device according to claim 1, wherein the fuel gas flows out from the fuel gas outlet to the premixing flow path due to an action of a negative pressure generated due to an airflow in the premixing flow path (P- [0087]).  
Regarding claim 4, Park (P), as modified discloses the  premixing device according to claim 2, wherein the fuel gas includes predetermined first and second fuel gases of different types, and either one of a first attachment mode in which the fuel gas flow path is configured to correspond to the first fuel gas and a second attachment mode in which the fuel gas flow path is configured to correspond to the second fuel gas is able to be selectively set as the attachment mode of the fuel gas flow path adjusting member (C5, L50-C6,L3).  
Regarding claim 6, Park (P), as modified discloses the premixing device according to claim 2, further comprising: a pipe joint part  (230,232, Figure 7) including a cylindrical part having an open distal end for connecting a gas pipe (233 is a plug used when no pipe is connected, C6, L37-50)  which supplies the fuel gas, wherein the fuel gas supply port (274, 288, Figure 6) is provided to an inner sidewall part (272,286) in the cylindrical part, and the fuel gas flow path adjusting member (270,284) is inserted into the cylindrical part from a distal end opening thereof and is attached to the inner sidewall part using a fastening member (256, Figure 7).  
Regarding claim 16, Park (P), as modified, disclose a combustion apparatus (10, [0032], Figure 2), comprising the premixing device according to claim 1.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2021/0140632) and Reid et al. (US 6,079,434).
Regarding claim 1, Park discloses a premixing device comprising (32, Figure 4): a premixing flow path forming member  (31, [0060]) which causes air to flow in a predetermined direction and forms a premixing flow path for mixing fuel gas with the air; and a fuel gas flow path (20-21, Figure 3) which comprises a fuel gas supply port (21, Figure 6) which receives supply of the fuel gas from an outside and a fuel gas outlet (322a, Figure 7A) which opens to the premixing flow path and guides the fuel gas supplied to the fuel gas supply port to the fuel gas outlet, but not a member whose attachment mode is able to be changed is further provided, and flow path resistance of the fuel gas flow path is able to be changed when the attachment mode of the member is changed.  
However, Reid discloses a propane regulator valve (Abstract) with a member (14, Figure 1) whose attachment mode is able to be changed is further provided, and flow path resistance of the fuel gas flow path is able to be changed when the attachment mode (10,14) of the member is changed.  It would have been obvious to one of ordinary skill prior to the effective filing date of this application to modify the gas input port to have a threaded connection for easily connection and disconnection.
As a clarification, the attachment or removal of the attachment mode to a gas source would alter the resistance because with a removed gas source the resistance would be null. 
Claims 2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2021/0140632), Reid et al. (US 6,079,434), and Rosholt (US 2,790,680).
Regarding claim 2, Park (P), as modified discloses the premixing device according to claim 1, but not that the fuel gas flow path adjusting member (9) attached directly or indirectly to the premixing flow path forming member (via Reid- 10)  and configured to be able to close a part of the fuel gas flow path is provided as the member whose attachment mode is able to be changed, and a position and/or an area of the fuel gas flow path adjusting member closing the fuel gas flow path is changed and the flow path resistance of the fuel gas flow path is able to be changed when the attachment mode of the fuel gas flow path adjusting member is changed .   
However, Rosholt discloses a fluid valve (Figures 1-6) wherein the fuel gas flow path adjusting member (9) attached directly or indirectly to the premixing flow path forming member (via Reid- 10)  and configured to be able to close a part of the fuel gas flow path is provided as the member whose attachment mode is able to be changed, and a position and/or an area of the fuel gas flow path adjusting member closing the fuel gas flow path is changed and the flow path resistance of the fuel gas flow path is able to be changed when the attachment mode of the fuel gas flow path adjusting member is changed (C3,L14-31).  It would have been obvious to one of ordinary skill prior to the effective filing date of this application to modify the path adjusting member to the style of Rosholt for the purpose of accommodating different types of gases.
Regarding claim 7, Park (P), as modified discloses the  premixing device according to claim 2, wherein a portion of the fuel gas flow path close to the fuel gas supply port is divided into a plurality of parallel flow paths (9e,9f,9d, Figure 3),  and a plurality of fuel gas supply ports  (7a,C2,L 22-24, Figures 1-4), corresponding to the plurality of parallel flow paths is provided as the fuel gas supply port, and a position and/or the number in which the fuel gas flow path adjusting member closes the plurality of fuel gas supply ports is able to be changed.  
Regarding claim 8, Park (P), as modified discloses the premixing device according to claim 7, wherein first (9d) and second parallel flow paths (9c, Figure 4) having different flow path areas are provided as the plurality of parallel flow paths. and first and second fuel gas supply ports corresponding to the first and second parallel flow paths are provided as the plurality of fuel gas supply ports (7a, Figure 1), and the fuel gas flow path adjusting member is able to selectively close one of the first and second fuel gas supply ports (C3, L14-30).  
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2021/0140632), Deng (US 7,967,006), and Singleton (US 2006/0006240).
Regarding claim 5, Park (P), as modified discloses the premixing device according to claim 4,  but not a first and second gas type display portions indicating the first and second fuel gases, respectively, wherein the first gas type display portion is covered and hidden by the fuel gas flow path adjusting member and the second gas type display portion is in an exposed state when the fuel gas flow path adjusting member is set to the second attachment mode, while the second gas type display portion is covered and hidden by the fuel gas flow path adjusting member and the first gas type display portion is in an exposed state when the fuel gas flow path adjusting member is set to the first attachment mode.  
However,  Singleton discloses a utility Identifier (Abstract) capable of displaying  a first and second gas type display portions indicating the first and second fuel gases, respectively, wherein the first gas type display portion is covered and hidden by the fuel gas flow path adjusting member and the second gas type display portion is in an exposed state when the fuel gas flow path adjusting member is set to the second attachment mode, while the second gas type display portion is covered and hidden by the fuel gas flow path adjusting member and the first gas type display portion is in an exposed state when the fuel gas flow path adjusting member is set to the first attachment mode (Figure 12). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to use the labeling system of Singleton in order to facilitate connecting and disconnecting the fuel sources. 
As a clarification, the modification would be to imprint the fuel type on the collars of (Deng 230,232, Figure 7), so that when the plug (Deng-233) was positioned on either port the collar of the plug would obscure the label.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2021/0140632), Reid et al. (US 6,079,434), and Reeve (US 7,900,522).
Regarding claim 10, Park (P), as modified discloses the premixing device according to claim 1, further comprising: a pipe joint part (10, 14, Figure 1) for connecting a gas pipe which supplies the fuel gas as the member whose attachment mode is able to be changed; and a base part (valve body near (40)) to which the pipe joint part is attached, but not a joint side hole and a base side hole which are configured to face each other to communicate with each other are provided in the pipe joint part and the base part as holes constituting a part of the fuel gas flow path, and the pipe joint part is configured to be able to change an attachment mode thereof with respect to the base part, and when the attachment mode is changed, a facing position and/or a facing area of the joint side hole and the base side hole is changed, and flow path resistance of the fuel gas flow path is able to be changed.  
However, Reve discloses a gas flow meter (Abstract) wherein a joint side hole (426, Figure 4)  and a base side hole (160 terminating at 101 from below in Figure 1)  which are configured to face each other to communicate with each other are provided in the pipe joint part and the base part as holes constituting a part of the fuel gas flow path, and the pipe joint part is configured to be able to change an attachment mode thereof with respect to the base part, and when the attachment mode is changed, a facing position and/or a facing area of the joint side hole and the base side hole is changed, and flow path resistance of the fuel gas flow path is able to be changed (Claim 1).  It would have been obvious to one of ordinary skill prior to the effective filing date of this application to modify the device of Park to include variable sized orifices to accommodate various types of gases.
Regarding claim 11, Park (P), as modified discloses the premixing device according to claim 10, wherein the fuel gas flows out from the fuel gas outlet to the premixing flow path due to an action of a negative pressure generated due to an airflow in the premixing flow path (P- [0087]).  
Regarding claim 12, Park (P), as modified discloses the premixing device according to claim 10, wherein the fuel gas includes predetermined first and second fuel gases of different types (Claim 8), and either one of a first attachment mode in which the facing area is an area configured to correspond to the first fuel gas and a second attachment mode in which the facing area is an area configured to correspond to the second fuel gas is able to be selectively set as the attachment mode of the pipe joint part ( 426, Figure 4).  As a clarification, the device is set to be adjusted to different diameter flow orifices with that in combination with the mixer of Park, it would have been obvious to correspond the different orifices to different gases based on combustion requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762